MEMORANDUM **
Dionicio Villanueva-Labastida appeals his 63-month sentence imposed following a *810guilty plea conviction for illegal re-entry, in violation of 8 U.S.C. § 1326. We dismiss for lack of jurisdiction.
Villanueva-Labastida contends that the district erred by denying his request for a downward departure based on: (1) the alleged sentencing disparities between districts1; (2) unique family circumstances; (3) lesser harms; (4) imperfect necessity; and (5) a combination of the factors cited above. Because the district court expressly acknowledged its discretion to downwardly depart, but declined to do so based on the facts of this ease, we lack jurisdiction to review Villanueva-Labastida’s claims. See United States v. Timbana, 222 F.3d 688, 699 (2000) (‘We have no jurisdiction to review a district court’s discretionary refusal to grant a downward departure.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. Sentencing disparities are no longer a valid basis for departure. See United States v. Banuelos-Rodriguez, 215 F.3d 969 (9th Cir.2000) (en banc).